Citation Nr: 0110703	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied the veteran's application for a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile.

The veteran failed to report for his scheduled June 2000 
personal hearing before the Hearing Officer at the local 
VARO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claim, additional development of the record will be 
required.

The veteran is claiming entitlement to an automobile 
allowance and adaptive equipment, or for adaptive equipment 
only.  In his May 2000 substantive appeal, the veteran 
maintains that he can no longer see to drive.  Thus, he 
believes that he should be provided assistance in obtaining 
an automobile and/or adaptive equipment.

By rating decision issued in September 1989, the RO granted 
an increased rating to 60 percent for service-connected 
diabetes mellitus.  Specifically, the veteran's diagnosed 
peripheral neuropathy and retinitis of both eyes were found 
to be 
part-and-parcel of his service-connected diabetes mellitus 
and were, therefore, considered by the RO in assigning the 60 
percent evaluation.  

According to the law, the Secretary shall repair, replace or 
reinstall adaptive equipment deemed necessary for the 
operation of an automobile or other conveyance acquired in 
accordance with the provisions of Title 38, Chapter 39, and 
provide, repair, replace, or reinstall such adaptive 
equipment for any automobile or other conveyance which an 
eligible person may previously or subsequently have acquired, 
where the veteran has a service-connected disability that 
includes one of the following: loss or permanent loss of use 
of one or both feet; or loss or permanent loss of use of one 
or both hands; or permanent impairment of vision of both eyes 
to the required specified degree.  38 U.S.C.A. § 3902 (West 
Supp. 2000); 38 C.F.R. § 3.808 (2000).

Under the applicable criteria, permanent impairment of vision 
of both eyes is found to exist where there is central visual 
acuity of 20/200 or less in the better eye, with corrective 
lenses, or central visual acuity of more than 20/200 if there 
is a visual field deficit in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20 
degrees in the better eye.  38 C.F.R. § 3.808(b)(1)(iii) 
(2000).

The CAVC has ruled that the fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Here, the most recent VA 
ophthalmology examination was in 1993.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
diabetic retinopathy since June 1, 1994, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response thereto should be 
associated with the claims folder.

2.  The RO should arrange for the veteran 
to be accorded VA ophthalmologic 
examination in order to determine the 
nature and severity of service-connected 
diabetic retinopathy.  The claims folder, 
including a copy of this remand decision, 
should be made available for review by 
the examiner in conjunction with the 
examination.  All indicated x-rays, tests 
and special studies, to include corrected 
central visual acuity and visual field 
testing, should be done.  A discussion of 
the salient facts and the medical 
principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 
106-475 is completed with respect to these 
issues.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The RO should then re-adjudicate the 
veteran's application for a certificate of 
eligibility for financial assistance in 
the purchase of an automobile or other 
conveyance and/or adaptive equipment for 
an automobile.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination(s) may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


